Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

  				 Response to Amendment 
This Office action has been issued in response to amendment filed on 12/18/2020
Claims 1-4, 6-17 and 20 are pending and claims 5 and 18-19 are cancelled. Applicants' arguments have been carefully and respectfully considered and addressed. 

Response to Arguments
Applicant’s arguments regarding the amended claims were fully considered and are moot in view of the new ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No 9348927. Although the claims at issue are not identical, they are not patentably distinct from each other.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
This latter process, in a further set of optional embodiments might be used to change global configuration settings in a specific Node Crawler 1100 including, but not limited to, processor usage, memory consumption and network bandwidth limits” without specifying any specialized detail of the processor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " source code ". There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Orelind et al (hereinafter Orelind) US Patent No 7669119 and Eisner et al (U.S 20070165625 A1) 20010034771.

As per claim 1, Orelind teaches:
A system for obtaining node data, the system comprising: 
 	at least one system node configured to obtain source node data of at least one source node, to apply at least one rule to the obtained source node data to extract candidate node data from the obtained source node data, 
(Fig. 1, 6 and Abstract and column 1, lines 49-62, column 2, lines 51-59 and column 5, lines 52-67 and column 6, lines 37-60 and column 8, lines 1-42)
A processor comprising logic operating on a specially configured computational machine to apply the at least one rule to the obtained source code;
(Fig. 1, 6 and Abstract and column 2, lines 49-59 column 3, lines 8-22, wherein the computer incorporate processor)
A memory configured to store the obtained source node data and extracted candidate node data,
(Fig. 1, 6 and Abstract and column 2, lines 49-59 column 3, lines 8-22, wherein the computer incorporate memory)
 	and wherein the at least one system node is configured to generate a request to at least one other node for target content based on the extracted candidate node data from the obtained source node data
(Fig. 1, 6 and Abstract and column 1, lines 49-62, column 2, lines 51-59 and column 5, lines 52-67 and column 6, lines 37-60 and column 8, lines 1-42)
Orelind does not explicitly teach wherein the at least one system node comprises the logical data repository; and wherein the at least one system node is configured to generate a request to at least one 
 	and to send the candidate node data to a logical data repository; (Fig.1 and paragraphs [0035] and [0037], the abstract queue is the logical data repository)
wherein the at least one system node comprises the logical data repository; 
(Fig.1 and paragraphs [0035] and [0037], the abstract queue is the logical data repository as cited in paragraph [0038] of the instant Specification)
and wherein the at least one system node is configured to generate a request to at least one other node for target content based on the extracted candidate node data from the obtained source node data.
(Fig.1 and paragraphs [0035] and [0037])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Orelind and Eisner by incorporating the teaching of Eisner into the method of Orelind. One having ordinary skill in the art would have found it motivated to use the content extraction mechanism of Eisner into the system of Orelind for the purpose of abstracting information retrieval.
Orelind and Eisner do not explicitly teach obtaining the source noda for the corresponding source node based on the at least one URI, however in analogous art of content management, Hutsch teaches:
  	wherein the node data comprises source node information, including at least one Uniform Resource Identifier (URI), wherein the at least one URI points to a corresponding source node of he plurality of source nodes, and the at least one system node obtains the source node data for he corresponding source node based on the at least one URI.
(Abstract and paragraphs [0024] and [0145], wherein the content provider are the source node)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Orelind and Eisner and Hutsch by incorporating the teaching of Hutsch into the method of Orelind and Eisner. One having ordinary skill in the art would have found it motivated to use 

As per claim 2, Orelind and Eisner and Hutsch teach: 	The system of claim 1, wherein the at least one system node comprises the logical data repository which stores the candidate node data. (Fig.1 and paragraphs [0035] and [0037])( Eisner)

As per claim 3, Orelind and Eisner and Hutsch teach: 	The system of claim 1, further comprising at least one external node separate from the at least one system node, wherein the at least one external node comprises the logical data repository. (Fig.1 and paragraphs [0035] and [0037])( Eisner)

As per claim 4, Orelind and Eisner and Hutsch teach: 	The system of claim 1, wherein the at least one source node is a plurality of source nodes. (Fig. 1, 6 and Abstract and column 1, lines 49-62, column 2, lines 51-59 and column 5, lines 52-67 and column 6, lines 37-60 and column 8, lines 1-42)(Orelind)

As per claim 6, Orelind and Eisner and Hutsch teach: 	The system of claim 1, wherein the at least one rule comprises a plurality of rules that are selected from the group consisting of: regular expressions, publicly available processing sources, WebKit sources and combinations of any of the foregoing. (Fig.1 and  column 2, lines 20-22 and 49-59 and column 3, lines 8-19, wherein the plug is the processing source)(Orelind)
 
 	The system of claim 6, wherein the at least one system node iteratively applies at least a portion of the plurality of rules to the source node data of the at least one node to extract the candidate node data from the source node data. 
(Fig. 1, 6 and Abstract and column 1, lines 49-62, column 2, lines 51-59 and column 5, lines 52-67 and column 6, lines 37-60 and column 8, lines 1-42)(Orelind)
As per claim 8, Orelind and Eisner and Hutsch teach: 	The system of claim 6, wherein the plurality of rules are configured to extract candidate node data having a plurality of different formats. (Column 2, lines 49-59)(Orelind) and (Abstract and paragraphs [0024]-[0025])( Hutsch)

As per claim 9, Orelind and Eisner and Hutsch teach: 	The system of claim 6, wherein the plurality of rules comprise at least one regular expression command or at least one custom expression command. (Paragraphs [0033] and [0116], wherein the workflow is the custom command/activity)(Eisner)

As per claim 10, Orelind and Eisner and Hutsch teach: 	The system of claim 9, wherein the at least one custom expression command comprises a workflow process which is iteratively applied to the source node data of the at least one source node. 
(Paragraphs [0033] and [0116])(Eisner) As per claim 11, Orelind and Eisner and Hutsch teach: 	The system of claim 6, further comprising a rule generation tool configured to create rules based on input from a user and store the created rules in the dynamic rule repository. 

As per claim 12, Orelind and Eisner and Hutsch teach: 	The system of claim 6, wherein, after a first rule is applied which successfully obtains candidate node data from the source node data of the at least one source node, the at least one system node does not apply the remainder of the plurality of rules to the source node data of the at least one source node. (Column 7, lines 42-67 and column 8, lines 58-64 and column 11, lines 58-67, wherein extraction of uncommon information is discarded)(Orelind)

As per claim 13, Orelind and Eisner and Hutsch teach:   	The system of claim 6, wherein the at least one system node applies the plurality of rules by successively iterating through the plurality of rules in increasing complex logic to progressively filter content from the source node data until a desired level of the candidate node data is obtained. (Fig. 5 and column 6, lines 43-60 Column 7, lines 1-6 and 42-67 and column 8, lines 58-64 and column 11, lines 58-67, wherein rule and cluster/merged and not common information is discarded)(Orelind)

As per claim 14, Orelind and Eisner and Hutsch teach: 	The system of claim 1, wherein the at least one source node is a plurality of source nodes of a given network, and the at least one system node is configured to apply the at least one rule to the source node data of each of the plurality of source nodes of the given network to extract candidate node data for each said node of the given network, and send the candidate node data for each said node of the given network to the logical data repository. 
(Fig. 1, 6 and Abstract and column 1, lines 49-62, column 2, lines 51-59 and column 5, lines 52-67 and column 6, lines 37-60 and column 8, lines 1-42)(Orelind) and (Paragraphs [0033] and [0340] and [0344])(Eisner)


Claims 15-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Orelind et al (hereinafter Orelind) US Patent No 7669119 and Eisner et al (U.S 20070165625 A1) hereinafter Eisner and Abu-Ghazaleh et al (hereinafter Abu-Ghazaleh) US Patent 9602573 in view of Hutsch et al (hereinafter Hutsch) US Publication No 20010034771.  

As per claim 15, Orelind teaches:A method for obtaining and storing node data, the method comprising: 
obtaining, by at least one system node, source node data of at least one source node; 
(Fig. 1, 6 and Abstract and column 1, lines 49-62, column 2, lines 51-59 and column 5, lines 52-67 and column 6, lines 37-60 and column 8, lines 1-42)
applying, by the at least one system node, at least one rule to the source node data to extract candidate node data from the source node data; 
(Fig. 1, 6 and Abstract and column 1, lines 49-62, column 2, lines 51-59 and column 5, lines 52-67 and column 6, lines 37-60 and column 8, lines 1-42)
Orelind does not explicitly teach sending, by the at least one system node, the candidate node data to a logical data repository, however in analogous art of content management, Eisner teaches:
sending, by the at least one system node, the candidate node data to a logical data repository; 
(Fig.1 and paragraphs [0035] and [0037], the abstract queue is the logical data repository as cited in paragraph [0038] of the instant Specification)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Orelind and Eisner by incorporating the teaching of Eisner into the method of Orelind. One having ordinary skill in the art would have found it motivated to use the content extraction mechanism of Eisner into the system of Orelind for the purpose of abstracting information retrieval.
 	determining, by the at least one system node, if the at least one source node changes behavior in response to the steps of obtaining and applying; 
(Column 2, lines 48-67 and column 6, lies 8-26 Column 14, lines 1-28 and column 23, lines 54-67)
 	and categorizing, by the at least one system node, a type and capability of the at least one source node. (Column 2, lines 48-67 and column 6, lies 8-26 Column 14, lines 1-28 and column 23, lines 54-67)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Orelind and Eisner and Abu-Ghazaleh by incorporating the teaching of Abu-Ghazaleh into the method of Orelind and Eisner. One having ordinary skill in the art would have found it motivated to use the content extraction mechanism of Abu-Ghazaleh into the system of Orelind and Eisner for the purpose of managing node performance workload.
Orelind and Eisner and Abu-Ghazaleh do not explicitly teach obtaining the source noda for the corresponding source node based on the at least one URI, however in analogous art of content management, Hutsch teaches:
Wherein the at least one source node is a plurality of source nodes,
(Abstract and paragraphs [0024] and [0145], wherein the content providers are the source nodes)
  	And reading, by the at least one system node, a set of source information, including at least one Uniform Resource Identifier (URI), wherein the at least one URI points to a corresponding source node of the plurality of source nodes, and the source node data for the corresponding source node is obtained by the at least one system node based on the at least one URI.
(Abstract and paragraphs [0024] and [0145], wherein the content providers are the source nodes)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Orelind and Eisner and Abu-Ghazaleh and Hutsch by incorporating the teaching of 

As per claim 16, Orelind and Eisner and Abu-Ghazaleh and Hutsch teach: 	The method of claim 15, further comprising storing, by the logical data repository, the candidate node data in the at least one system node. (Fig.1 and paragraphs [0035] and [0037])(Eisner)

As per claim 17, Orelind and Eisner and Abu-Ghazaleh and Hutsch teach: 	The method of claim 15, further comprising storing, by the logical data repository, the candidate node data in at least one other node external to the at least one system node. (Fig.1 and paragraphs [0035] and [0037])( Eisner)

As per claim 20, Orelind and Eisner and Abu-Ghazaleh and Hutsch teach: The method of claim 15, wherein the at least one rule is a plurality of rules stored by a dynamic rule repository and are selected from the group consisting of: 
regular expressions, custom expressions, publicly available processing sources, WebKit sources and combinations of any of the foregoing.
(Fig.1 and  column 2, lines 20-22 and 49-59 and column 3, lines 8-19, wherein the plug is the processing source)(Orelind)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        2/18/2021